Citation Nr: 1024235	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of a fractured maxilla, claimed as a dental 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 
until October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2008 rating decision 
issued by the rating office (RO) in Waco, Texas, which 
confirmed and continued a non-compensable rating for service 
connected residuals of a fractured maxilla (claimed as a 
dental condition).  

The Veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in Waco, Texas; however, he subsequently 
withdrew this request in a December 2008 communication.  As 
such, the Board finds that the Veteran does not have an 
outstanding request for a hearing and will not be prejudiced 
by the Board moving forward to a final adjudication at this 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has inter-incisal motion from 0 to 50 
millimeters, and a lateral excursion of 9 millimeters.

3.  There is no evidence that the Veteran has functional 
impairment of the jaw due to loss of motion or masticatory 
function loss.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a fractured maxilla have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20 and Codes 9900-9916 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated December 2007, sent prior to the initial 
adjudication of the claim for an increased rating, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to an 
increased rating for residuals of a fractured maxilla, 
claimed as a dental condition, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additional notice of the five elements of a service-
connection claim, including the assignment of effective 
dates, was provided in the December 2007 letter pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, the 
Board finds that VA has met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination and obtaining treatment 
records as to the severity of his disability.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Additionally, the examination provided 
and medical opinion obtained is adequate for rating purposes.  
The examiner noted reviewing the claims folder and he 
provided an opinion regarding the Veteran's current dental 
disability picture.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn 
to the merits of the Veteran's claim.

The Veteran is claiming entitlement to an increased 
evaluation for residuals of a fractured maxilla (claimed as a 
dental condition).  Service connection was initially awarded 
at a noncompensable rate in an August 2005 rating decision.  
In November 2007, the Veteran submitted a claim for increase 
for this disability, which is the subject of the current 
appeal.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the Veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

Throughout the rating period on appeal, the Veteran's 
residuals of a fractured maxilla have been evaluated under 38 
C.F.R. § 4.150, Diagnostic Code 9916.  Under this diagnostic 
code, malunion or nonunion of the maxilla warrants a 
noncompensable evaluation when it is manifested by slight 
displacement; a 10 percent evaluation is assigned when there 
is evidence of moderate displacement; and a 30 percent 
evaluation is assigned when there is evidence of severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916.

The Veteran underwent a VA dental examination in December 
2007.  At that time, the Veteran complained of pain in his 
maxilla.  Upon examination, the examiner found no functional 
impairment due to loss of motion or masticatory function 
loss.  Range of motion testing reflected an inter-incisal 
range from 0 to 50 millimeters and a lateral excursion of 9 
millimeters.  The examiner noted that there was no bone loss 
of the mandible, maxilla or hard palate.  The examiner 
diagnosed the Veteran with status post maxillary fracture, Le 
Fort Type I, and loss of at least 13 maxillary teeth 
associated with trauma.  Additionally, the examiner stated 
that the loss of the other teeth was not due to loss of 
substance of the body of the maxilla or mandible. 

The Veteran's VA treatment records dated through 2008 do not 
show complaints, findings, or treatment for residuals of a 
fracture of the maxilla.  Additionally, there is no other 
evidence of record regarding the residuals of a fractured 
maxilla.

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's residuals of fractured maxilla have been shown to 
be essentially asymptomatic.  The Veteran has not advanced 
that he experiences chronic dental symptoms.  In the absence 
of objective evidence of current moderate displacement, a 
compensable evaluation is not merited.  
38 C.F.R. § 4.150, Diagnostic Codes 9916 (2009).  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2009).  Therefore, the Board concludes 
that a compensable evaluation is not warranted for the 
Veteran's residuals of a fractured maxilla (claimed as a 
dental condition) at any time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether any other diagnostic 
codes may provide for a higher rating.  There is no evidence 
of chronic osteomyelitis or osteoradionecrosis, or any 
analogous bone disease ratable by analogy under diagnostic 
code 9900.  There is no involvement of the mandible (jaw) 
ratable under diagnostic code 9901, 9902, 9903, or 9904.  The 
inter-incisal range has been measured to be greater than 40 
millimeters, so there is no basis for compensation under 
diagnostic code 9905.  There is no evidence of involvement of 
the ramus ratable under diagnostic codes 9906 or 9907.  There 
is no evidence of involvement of the condyloid process 
ratable under diagnostic code 9908 or the coronoid process 
ratable under diagnostic code 9909.  There has been no loss 
of the hard palate ratable under diagnostic code 9911 or 
9912.  There has been a loss of teeth, but the VA examination 
reflects that the loss of teeth was not due to loss of 
substance of body of the maxilla or mandible, therefore, it 
is not ratable under diagnostic code 9913.  Moreover, there 
was no evidence of loss of bone ratable under Diagnostic 
Codes 9914 and 9915.  

As noted above, the inter-incisal and lateral excursion range 
of motion were normal and there was no clinically significant 
impairment of mastication.  Therefore, a compensable rating 
for painful motion is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  Based upon the findings, the Board observes that 
there has been no medical finding of painful motion or other 
pathology sufficient to warrant a rating.  There are no other 
relevant codes for consideration and the Board is satisfied 
that a noncompensable rating is the most favorable rating 
available for assignment.   


ORDER

Entitlement to a compensable disability rating for the 
residuals of a fractured maxilla (claimed as a dental 
condition) is denied.





____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


